Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record teaches or suggests a blow molding device comprising: a tubular nozzle; a pressurized fluid supply source configured to supply a pressurized incompressible fluid to the nozzle; a tubular seal body configured to move in a vertical direction between a closed position in which the nozzle is closed and an open position in which the nozzle is open; and a rod having an outer circumferential surface that faces an inner circumferential surface of the seal body, and configured to move in the vertical direction, wherein the seal body includes a tubular wall having an outer circumferential surface that faces the nozzle when the seal body is in the closed position, a concave communication depression extending from a lower end of the tubular wall
to a communication port open on the outer circumferential surface of the tubular wall is provided in the inner circumferential surface of the seal body, a communication path that communicates with the communication port when the seal body is in the closed position is provided in the nozzle, and the blow molding device further comprises at least one of: a fluid suction source
configured to suck the incompressible fluid from the communication depression through the
communication path and the communication port; and a pressurized gas supply source
configured to supply a pressurized gas that blows off the incompressible fluid from the
communication depression through the communication path and the communication port.
The closest prior art (Morikawa et al 2018/0043606 A1) discloses a nozzle (15) with grooves (30) in the inside diameter of the nozzle adjacent the seal body (20), but fails to disclose or suggest grooves on the inside of the seal body adjacent the stretching rod as claimed.  It is noted that WO 2021/039108 A1 is not prior art under 35 U.S.C. 102(a)(2) as the inventive entity is exactly the same as that of the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/26/2022